Citation Nr: 1726564	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from May 1955 to April 1959.  He also served honorably on active duty in the U.S. Navy from August 1966 to July 1968 including in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in November 2013.  A transcript of this hearing has been associated with the Veteran's claims file.

This appeal was previously remanded by the Board in December 2013 for further development.  The Board again remanded this matter in April 2016 to obtain a VA examination and an opinion regarding the etiology of the Veteran's hypertension, to include an opinion regarding the possible link between the Veteran's exposure to an herbicide agent and his hypertension.  In accordance with this directive, the Veteran attended an August 2016 VA examination and the clinician who conducted this evaluation provided a detailed opinion regarding the etiology of the Veteran's hypertension.  Accordingly, the Board is satisfied that there has been substantial compliance with its November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to service, to include as secondary to exposure to an herbicide agent.

2.  The Veteran's hypertension did not first manifest within a year of his separation from active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Diseases diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  Service connection may also be awarded on a presumptive basis for veterans who were exposed to an herbicide agent during active service for certain diseases.  38 C.F.R. §§ 3.307, 3.309.

II.  Analysis

The Board notes at the outset that there is no dispute that the Veteran has a current diagnosis of hypertension.  The central question in evaluating his claim for service connection therefore rests on the link between this current diagnosis and his active duty service.  Notably, although the Veteran and his representative have contended that his hypertension is related to service, and in particular due to his exposure to an herbicide agent and stress he endured while serving in the Republic of Vietnam, there have generally not been any allegations that the Veteran's hypertension first manifested while on active duty service or within the year following his separation from service.  Similarly, there is no indication that the Veteran has the medical knowledge, experience, or training to provide a competent medical opinion regarding any direct relationship between his current hypertension and the stressors of serving in Vietnam or his exposure to an herbicide agent.  See Jandreau.

Although the Veteran's service treatment records include an isolated report of sinus tachycardia in July 1958, there is no diagnosis of hypertension appearing in any of the Veteran's service treatment records.  The Veteran's representative contended in her November 2013 brief that these records also include evidence of a blood pressure reading of 138/88 in March 1968.  However, after reviewing the entire claims file, the Board has not been able to find any treatment note or record documenting this abnormal blood pressure reading.  Moreover, at the Veteran's separation examination in March 1959, he was noted to have a normal evaluation of his vascular system, heart, and chest.  

Of particular note, at the Veteran's November 2013 hearing and again at his August 2016 VA examination, the Veteran indicated that he was first diagnosed with hypertension in the 1980s.  Ultimately, the record is devoid of any competent evidence that the Veteran was diagnosed with hypertension or any other cardiovascular disorder within a year of his separation from either the U.S. Marine Corps or the U.S. Navy.  On the contrary, as explained below, the only competent medical opinion appearing in the record suggests that the Veteran's hypertension did not first manifest within a year of service.  As such, his claim for service connection based on the presumption for certain chronic diseases must fail.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that by virtue of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307.  However, hypertension is not identified as a disease which may be presumptively service connected due to exposure to an herbicide agent.  Nonetheless, the Board has considered whether the Veteran's hypertension is directly related to his presumed exposure to an herbicide agent.  In evaluating this theory of entitlement, the Board noted in its April 2016 Remand that a study from the National Academy of Sciences concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  As such, it directed the RO to schedule the Veteran to attend a VA examination and to ask the examiner to provide an opinion regarding the relationship between the Veteran's hypertension and his exposure to an herbicide agent.  

In August 2016, the Veteran attended a VA examination.  As indicated above, the Veteran reportedly informed the examiner that his hypertension was first diagnosed in the 1980s.  This clinician conducted an extensive review of medical literature to evaluate the possibility of an etiological link between exposure to an herbicide agent and the development of hypertension.  Ultimately, the VA examiner indicated that the available evidence was not sufficient to establish a positive etiological relationship between the development of hypertension and exposure to Agent Orange.  In supporting her opinion that there was no link between the Veteran's active duty service and his current hypertension, she also cited the significant gap between the Veteran's separation from service and his first reported diagnosis, in addition to the lack of elevated blood pressure readings while on active duty service.  

The absence of evidence of in-service treatment or treatment shortly thereafter is an insufficient basis, in and of itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, the VA clinician who evaluated the Veteran in August 2016 also indicated that the Veteran himself had not reported being diagnosed with hypertension until more than a decade after his separation from the U.S. Navy.  She also supported her ultimate conclusion that there was no link between the Veteran's service and his hypertension by noting the normal in-service blood pressure readings.  Accordingly, the Board finds that this competent medical opinion is entitled to significant probative weight.

Ultimately, the Board is grateful to the Veteran for his honorable service.  However, the Board finds that the preponderance of the probative, competent evidence in the record weighs against a finding that the Veteran's hypertension has any causal link with his active duty service, to include his presumed exposure to an herbicide agent.  As such, the benefit of the doubt doctrine is not for application and his claim must be denied.


ORDER

Service connection for hypertension, to include due to exposure to an herbicide agent, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


